Citation Nr: 0327757	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-15 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for cancer of the bladder, 
including as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1958 to November 1981.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of an October 
2001 rating decision of the Department of Veterans Affairs 
(VA) Los Angeles, California, Regional Office (RO).  

The file appears to contain a new claim for entitlement to 
monetary benefits for a child suffering from spina bifida.  
As this claim has not been considered by the Agency of 
Original Jurisdiction, it is referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  The veteran had active service in Vietnam.  

2.  The veteran's bladder cancer was not manifested in 
service or in the first postservice year, and is not shown to 
be related to service or to any herbicide exposure therein.  


CONCLUSION OF LAW

Service connection for bladder cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant recent change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have now been published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, (PVA) 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the present case, although a 
letter regarding the VCAA dated in August 2001 stated that 
the veteran should respond within 60 days, it also stated, in 
essence, that evidence submitted within one year of the date 
of the letter would be considered.  As the veteran was 
notified that he could submit evidence up to one year from 
the date of the VCAA letter, the notice requirements set out 
in PVA are met.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying his claim.  By the 
August 2001 VCAA letter and an August 2002 Statement of the 
Case, he was advised of the controlling law and regulations.  
These communications informed him what evidence was of record 
and what evidence was needed to establish entitlement to the 
benefit sought.  Furthermore, the letter advised him of the 
changes in duty to assist resulting from the VCAA, and 
specifically advised him of his and VA's responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record includes service department and private medical 
records.  There is no indication that any available pertinent 
records remain outstanding.  All notice and duty to assist 
requirements are met.  




Factual Background

The record shows that the veteran's active duty included 
combat service in the Republic of Vietnam.  Service medical 
records are negative for complaints, diagnosis or treatment 
for bladder or urinary tract problems.  The veteran's 
November 1981 examination on retirement from active duty 
revealed no complaints or findings pertaining to bladder 
disorders.  

Service medical records indicate a history of low back pain; 
service connection for a back disability was established by a 
rating decision in June 1982.  

Private medical records show some urinary complaints 
following hernia surgery in 1988.  In September 1990 the 
veteran complained of blood in his urine.  In January 1992, 
urinary tract infection was diagnosed.  Later the same month 
the veteran complained of dysuria and back pain; urinalysis 
confirmed blood in the urine.  Eventually, invasive carcinoma 
of the bladder with urethral involvement was diagnosed.  May 
1992 private hospital discharge records reveal he underwent a 
radical cystectomy followed by ileal conduit urinary 
diversion.  Biopsy reports were negative for prostate cancer.  
On follow up examination in June 1993 there was no evidence 
of recurrence of the tumor.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases (including malignant tumors) become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Certain enumerated diseases associated with herbicide agent 
exposure in service may be presumed service connected.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307. 

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).  
Subsequently, VA specifically determined that the available 
scientific and medical evidence did not show a positive 
association between urinary bladder cancer and exposure to 
herbicides.  See 64 Fed. Reg. 59232, 59236-37 (1999).  (It 
was noted that the National Academy of Sciences (NAS) had, 
based upon of its review of new studies, found that there was 
no evidence that exposure to herbicides alone was related to 
bladder cancer.  Id.)

As bladder cancer is not an enumerated disease associated 
with herbicide agent exposure under §§ 3.307 and 3.309(e), 
presumptive service connection for that disease based on 
Agent Orange exposure is not warranted.  

Since bladder cancer was not manifested in the first 
postservice year, presumptive service connection under the 
provisions applicable for certain chronic diseases, including 
malignant tumors, likewise is not warranted.  

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
occurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between an injury or 
disease in service and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Although the veteran claims that references to low back pain 
during service are an indicator of bladder cancer, there is 
no competent (medical) evidence supporting this assertion.  
It is noteworthy that the veteran's low back complaints in 
service have been attributed to a low back disorder (for 
which service connection has been established), and that he 
had no bladder complaints in service or for many years 
thereafter.  The veteran's own statements to the effect that 
his low back pain was an early indicator of bladder cancer 
are not competent evidence, as he is a layperson.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the veteran's bladder cancer was first manifested many 
years after service and as there is no competent evidence 
linking it to service or to any complaints noted therein, 
service connection for bladder cancer is not warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.






ORDER

Service connection for cancer of the bladder, including as 
due to herbicide exposure is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



